Citation Nr: 0814294	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  02-20 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of head 
trauma, to include headaches and a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel

INTRODUCTION

The veteran had active service from March 1970 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the VA 
Regional Office (RO) in Houston, Texas which denied 
entitlement to the benefit sought.

In June 2005 the Board reopened the veteran's claim for 
service connection for residuals of head trauma, to include 
headaches and a seizure disorder, and remanded the issue for 
a VA examination.  The Board specifically stated that in the 
event an examination was not possible, the veteran's file 
should be forwarded to a neurological examiner for an opinion 
as to whether there was a nexus between the in-service 
incident asserted by the veteran and the veteran's current 
disorder, if any.  

The record indicates that the RO scheduled examinations in 
October 2005 and January 2006, but the veteran did not 
attend.  The veteran's representative has asserted that the 
veteran was incarcerated at the time of these examinations 
and that the addresses used by the RO were incorrect.  
Accordingly, in August 2006 the Board remanded this matter to 
the RO with the same instructions as contained in the June 
2005 decision.  

The record currently before the Board shows that the RO has 
gone to great lengths to schedule the veteran an examination.  
The veteran's mailing address was verified by the Post Master 
in December 2006.  The RO proceeded to notify the veteran of 
scheduled VA examinations in April, May, and June 2007.  The 
veteran did not respond to any of the mailings and did not 
attend any of the three scheduled examinations.  In August 
2007 the RO sent a Supplemental Statement of the Case to the 
same address.  The veteran responded in December 2007 and 
reported that he was once again incarcerated.  The veteran 
stated that he had additional evidence to present and was 
notified by the RO that he would be given an additional sixty 
days to provide that information before the matter was 
returned to the Board for appellate review.  The record does 
not contain any additional evidence from the veteran.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

With regard to the duty to assist, the RO has attempted to 
schedule an examination for the veteran on five separate 
occasions and made every reasonable effort to insure that the 
veteran received notice of those examinations.  Based on the 
foregoing, the Board finds that adequate efforts were 
undertaken by the RO in developing the veteran's claim.  
Under these circumstances, it is not felt that additional 
efforts to schedule an examination with the veteran present 
are required under the VCAA.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

However, the Board's remands of June 2005 and August 2006 
specifically stated that in the event an examination was not 
possible, the veteran's file should be forwarded to a 
neurological examiner for an opinion as to whether there was 
a nexus between the in-service incident asserted by the 
veteran and the veteran's current disorder, if any.  The 
Court has stated that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with 
the remand order.  The Court further indicated that it 
constitutes error on the part of the Board to fail to ensure 
compliance.  Stegall v. West, 11 Vet. App. 168, 271 (1998).  

This case is being returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should provide notice 
consistent with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the 
veteran's claim.  

2.  The RO should forward the file to a 
neurological examiner to obtain an 
opinion as to whether there was a nexus 
between the in-service incident asserted 
by the veteran and the veteran's current 
disorder, if any.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
offer comments and an opinion as to 
whether the veteran has residuals of head 
trauma, to include headaches and a 
seizure disorder, that are causally or 
etiologically related to symptomatology 
shown in the veteran's service medical 
records, or to any other documented 
incident of military service.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history  38 C.F.R. § 4.1, copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination. 


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

